Johnson, J.,
dissenting: While I agree with the majority that the Court of Appeals erred in finding no jurisdiction to review the district court’s application of the Kansas Sentencing Guidelines Act (KSGA), I disagree with the majority’s determination that the sentencing court, on remand, had authority to order consecutive sentencing. I disagree with the majority’s rationale on more than one level.
First, I discern that our holding in State v. Guder, 293 Kan. 763, 267 P.3d 751 (2012), affects our analysis in this case, although it does not completely resolve our current question. Guder involved a resentencing after the Court of Appeals had vacated the sentence on the primary crime because the original sentencing court had used an incorrect severity level for that crime. The mandate did not vacate any of the other nonbase sentences. On remand, the district court changed one of the nonbase sentences to run consecutive to, rather than concurrent with, the newly imposed base sentence. The district court relied on State v. Woodbury, 133 Kan. 1, 2, 298 P. 794 (1931), and its progeny, which stood for the proposition that “a sentence pronounced following conviction is a singular entity that cannot be subdivided into correct and erroneous counts, and the sentencing court therefore [has] the latitude on remand to modify its original sentence on all counts, including those for which no error [has] been found.” Guder, 293 Kan. at 765.
The unanimous Guder court, which included all of the members of the majority in this case, found that the KSGA required the reversal of the district court’s modification of the non-vacated, non-base sentences, specifically noting that“[s]tatutory changes to the jurisdiction of district courts to modify sentences have superseded the Woodbury rationale.” 293 Kan. at 766. In other words, where the appellate court vacates one of the sentences in a multiple-conviction case, the district couit does not have the authority “to modify any of the sentences that were not vacated on appeal.” 293 Kan. at 767. Moreover, changing a sentence from concurrent to consecutive is a sentence modification.
The majority acknowledges Guder but curiously discusses the factual distinction in this case that required the resentencing court *1248to change the primary offense from the aggravated battery conviction to the rape conviction. First, I would note that the resentenc-ing court pronounced that the rape conviction would be imposed consecutively. See Abasolo v. State, 284 Kan. 299, 303-04, 160 P.3d 471 (2007) (A sentence is effective upon pronouncement from the bench, regardless of the court’s intent at the time the sentence is pronounced.). The district court did not say that it was modifying the aggravated battery sentence from concurrent to consecutive. See State v. Spear, 297 Kan. 780, 798, 304 P.3d 1246 (2013) (K.S.A. 21-4608 provides that sentences shall be served concurrently where judge fails to pronounce how they will be served); State v. Jackson, 262 Kan. 119, 140, 936 P.2d 761 (1997) (“The sentence . . . was effective when pronounced. Because die record of the sentencing hearing is silent as to whether the sentence should run concurrently or consecutively, the sentence must be served concurrent with the other sentences.”). Accordingly, I fail to see how the need to recalculate the prison term on the aggravated battery sentence affects whether the rape sentence could Be imposed consecutively.
Likewise, I would not interpret the court’s right to correct an illegal sentence under K.S.A. 22-3504 as providing the authority to modify the lawful portions of that sentence in violation of K.S.A. 21-4721(i). When the rape sentence was remanded for resentenc-ing, die term of imprisonment on the aggravated battery became an illegal sentence because it did not conform to the applicable statutory provisions with regard to the term of authorized punishment. See Makthepharak v. State, 298 Kan. 573, 578, 314 P.3d 876 (2013) (An illegal sentence is defined, in part, as a “ ‘sentence diat does not conform to the applicable statutoiy provision, either in the character or the term of authorized punishment.’ ”); State v. Trotter, 296 Kan. 898, 902, 295 P.3d 1039 (2013). To correct the illegality in die aggravated battery sentence, which was not vacated on appeal, the grid box prison term had to be recalculated. But the order to serve the aggravated batteiy sentence concurrently did not need to change to effect a legal sentence. Accordingly, changing the sentence to consecutive would be a prohibited modification rather dian a permitted correction. Guder suggests that only the *1249vacated or erroneous portions of a sentence may be modified on remand.
The majority does mention the true distinction between our case and Guder, which is that the district court ostensibly modified the vacated sentence rather than modifying one of the non-vacated sentences. Perhaps one could debate whether a district court has the authority to do indirectly what it is prohibited from doing directly, e.g., whether a court can modify the vacated sentence to run consecutive to the non-vacated sentences when the non-vacated sentences are not amenable to being modified to run consecutive to the vacated sentence. But we need not decide that question today. Because the vacated sentence became the primary or base sentence, it was imposed first and, therefore, it could not have been imposed consecutive to itself.
The majority finds authority to run a base sentence consecutive to the nonbase sentences from the fact that K.S.A. 21-4720 does not expressly prohibit it, i.e., the statute is silent about which sentence is imposed first and which are then imposed consecutively. In other contexts, we have found that statutory silence is the equivalent of an ambiguity. See State v. Holman, 295 Kan. 116, 149-50, 284 P.3d 251 (2012) (If the legislature’s intent is unclear as to the unit of prosecution defined by a statute, for the purposes of double jeopardy analysis, the rule of lenity applies, which provides that statutory silence and ambiguity regarding the unit of prosecution is construed in favor of the defendant.); State v. Thompson, 287 Kan. 238, 249, 200 P.3d 22 (2009) (“Under the rule of lenity, statutory silence and ambiguity regarding the unit of prosecution is construed in favor of the defendant.”); Bradley v. Sudler, 172 Kan. 367, 371, 239 P.2d 921 (1952) (recognizing that statute was ambiguous based on silence).
But we need not rely solely upon silence to find ambiguity in K.S.A. 21-4720, which is the statute addressing sentencing in multiple conviction cases. The provisions in subsection (b)(4) address limiting the total prison sentence to twice the base sentence and include the following statement: “This limit shall apply only to the total sentence, and it shall not be necessary to reduce the duration of any of the nonbase sentences imposed to be served consecutively *1250to the base sentence.” (Emphasis added.) K.S.A. 21-4720(b)(4). Subsection (b)(4) is not linguistically or conceptually consistent with the notion that a base sentence can be imposed consecutive to the nonbase sentences. In that instance, the base sentence would be the one that need not be reduced to meet the twice-the-base limit. On the other hand, the language of the subsection supports the reasonable and sensible interpretation that the base sentence is imposed first and the nonbase sentences are then imposed either concurrent with or consecutive to the base sentence.
At the veiy least, the provisions of K.S.A. 21-4720 are ambiguous about whether a base sentence for the primary crime is amenable to being designated as consecutive to the nonbase sentences for the remaining crimes. Where ambiguity exists, the rule of lenity dictates that a court strictly construe a criminal statute for the benefit of the defendant, resolving any reasonable doubt as to the statute’s meaning in favor of the accused. State v. LaGrange, 294 Kan. 623, Syl. ¶ 2, 279 P.3d 105 (2012). If there are two reasonable and sensible interpretations of a criminal statute, the rule of lenity requires the court to adopt the one that favors the accused. State v. Coman, 294 Kan. 84, 97, 273 P.3d 701 (2012).
The other reason the majority gives for allowing the base sentence to be the one that is imposed consecutively is that “it is inconsequential.” But, of course, the additional 3 years and 7 months that Morningstar will be required to remain in prison under the majority’s interpretation of the applicable statutes will likely be of some consequence to him. In other words, the interpretation favoring the accused in this instance is that the base sentence for the primary crime is imposed first and it is not amenable to being imposed consecutive to later imposed nonbase sentences.
Consequently, I would find that the district court erred in re-sentencing, and I would vacate that portion of the rape sentence that unlawfully ordered it to be served consecutive to the nonbase offenses that were not before the court for resentencing.
Beier, J., joins in the foregoing dissent.